Citation Nr: 0634492	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  01-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for post-operative internal derangement of the right knee. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in which the RO denied the benefit sought on 
appeal.  The veteran, who had active service from April 1970 
to January 1973, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    


FINDING OF FACT

In September 2006, the veteran's daughter advised VA that he 
had died; she provided VA with a copy of his funeral home 
information indicating that he died in September 2006.


CONCLUSION OF LAW

Due of the death of the veteran, the Board is without 
jurisdiction to consider the merits of the veteran's claim of 
entitlement to an increased rating in excess of 10 percent 
for post-operative internal derangement of the right knee. 38 
U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Since 
the veteran died before the Board issued and dispatched its 
decision, the Board has no jurisdiction to adjudicate the 
merits of the veteran's claim. See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006).  Therefore, this 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction. Id. 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. See 
38 C.F.R. § 20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


